           Case 2:13-cv-04720-JD Document 106 Filed 12/05/19 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROL VISCOMI, PATRICIA HATCH, :
& SUSAN KENNEDY, individually and on :
behalf of all others similarly situated, :          CIVIL ACTION NO. 2:13-cv-04720-JD
                       Plaintiffs        :
                                         :
                       v.                :          JURY TRIAL DEMANDED
                                         :
CLUBHOUSE DINER,                         :
CLUBHOUSE BENSALEM HOLDING, :                       CLASS AND COLLECTIVE ACTION
INC.,CLUBHOUSE BENSALEM, LLC,            :
ESAM SALAH & MEYLINDA                    :
ARDHYANI,                                :
                       Defendants

    AMENDED MOTION FOR COLLECTIVE ACTION SETTLEMENT APPROVAL

        Plaintiffs Carol Viscomi, (“Viscomi”), Patricia Hatch, (“Hatch”) and Susan Kennedy,

(“Kennedy”), (collectively “Plaintiffs”), by and through their undersigned counsel, move this

Honorable Court for an Order granting their Amended Motion for Settlement. The reasons for

this Motion are set forth in their Memorandum of Law which is incorporated herein by reference.

           WHEREFORE, Plaintiffs respectfully request the Court grant their Amended Motion

in its entirety.

                                            Respectfully submitted,

                                            MURPHY & ASSOCIATES

                                       BY: s/Edward J. Murphy, Jr., Esquire
                                            PATRICK G. MURPHY, ESQUIRE
                                            ATTY. I.D. NO. 34815
                                            EDWARD J. MURPHY, JR., ESQUIRE
                                            ATTY. I.D. NO. 91814
                                            640 SENTRY PARKWAY, SUITE 100
     Date: December 5, 2019                 BLUE BELL, PA 19422
          Case 2:13-cv-04720-JD Document 106 Filed 12/05/19 Page 2 of 2


                                 CERTIFICATE OF SERVICE

       I, Edward J. Murphy, Jr., Esquire, hereby certify that on December 5, 2019 I caused a

copy of Amended Motion for Collective Action Settlement Approval to be served upon the

following person via electronic case filing:

                                      John F. Innelli, Esquire
                                      John F. Innelli, LLC
                                      Two Penn Center, Suite 1300
                                      Philadelphia PA 19102




                                           BY:   s/Edward J. Murphy, Jr., Esquire
                                                 EDWARD J. MURPHY, JR., ESQUIRE
                                                 Attorney for Plaintiffs
